STATE OF VERMONT
SUPERIOR COURT                                             ENVIRONMENTAL DIVISION
Environmental Division Unit                                 Docket No. 150-12-15 Vtec


Martin & Skeer NOV                                DECISION AND JUDGMENT ORDER



       This appeal concerns a notice of alleged zoning violation (“NOV”) served upon property
owner William Martin. The NOV alleges that the house on Mr. Martin’s property, located at
182 Upper Main Street in Morristown, Vermont, is dilapidated, abandoned and in violation of
Section 440 of the Town of Morristown Zoning Bylaws.
       An appeal of that NOV was taken by or on behalf of Mr. Martin to the Town of
Morristown/Morrisville Development Review Board (“DRB”). The DRB, by its Notice of Decision
dated November 19, 2015, upheld the NOV as a proper determination of a zoning violation.
        Mr. Martin did not appeal the DRB Decision to uphold the NOV. However, a business
partner of Mr. Martin—Ken Skeer—filed an appeal in his own name. When the Court
conducted its initial conference on the appeal, Mr. Skeer confirmed that he did not own any
titled interest in the property and that Mr. Martin was the sole legal holder of title to the
property. This fact was confirmed when the Town of Morristown Zoning Administrator—Todd
Thomas—submitted a copy of the “Vermont Special Limited Warranty Deed” from the U.S.
Bank National Association, as Grantor, to William T. Martin of Plymouth, Massachusetts, as the
sole Grantee.
        This matter is complicated by Mr. Skeer’s representations that he is Mr. Martin’s
business partner in efforts to renovate the dilapidated building on the property and that Mr.
Skeer has invested considerable time and resources into those efforts, without receiving
assistance or an interest in the property from Mr. Martin.
       Only parties who have standing as an “interested person,” as statutorily defined, are
permitted to appeal to this Court from municipal land use determinations that they wish to
contest. 24 V.S.A § 4471(a). The term “interested person” is defined by 24 V.S.A. § 4465(b).
While that definition uses the term “person owning title to property,” there is no provision that
would encompass an untitled equitable interest, such as Mr. Skeer may have in the subject
property.
       For these reasons, we must conclude that Mr. Skeer has no standing to prosecute this
appeal. Since he is the only individual who has appeared in this matter, we are compelled to
DISMISS the pending appeal.
       As a consequence of this dismissal, the NOV is upheld and has become final.
In re Martin & Skeer NOV, No. 150-12-15 Vtec (Decision & Judgment Order)(05-31-2016) Page 2.




Electronically signed on May 31, 2016 at Bennington, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division




                                               2